DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 3 June 2021.
Claims 1, 14, and 21 have been amended.
Claims 1-6, 8-10, and 12-26 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May 2021 was filed after the mailing date of the non-final rejection on 3 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 with regards to a locker bank that includes a POS system have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 3 June 2021 with respect to Camp not disclosing a computer system that controls the locker bank have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 15 of their response, “Further, regarding claim 1, Camp and Motoyama, in combination, do not teach ‘one or more computer systems that control the locker bank.’ The Office states Applicant’s claimed invention is taught by Camp at paragraphs [0044], [0050], [0051], [0084], and [0088]. Each of these paragraphs in Camp discusses a locker and the interaction of that locker with a locker identifier module or locker communication module. These modules are located in some type of computer. Camp only discloses the interaction between a locker and a computing device having the set of modules. Camp does not disclose a computer system that control a locker bank. In Camp, the computer system controls an individual locker, but does not control the locker bank. Therefore, Camp and Motoyama do not teach Applicant’s claimed invention. As such, Applicant respectfully requests that the rejection of claim 1 be removed.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  With respect to Camp, the Examiner notes that Camp states in paragraph 44 states, “The locker identifier module 302 identifies a geographically static container, such as a physical locker based on an item (e.g., physical dimensions or size of the item, value of the item) and a geographic location of a seller of the item listed in the marketplace application 120. For example, the locker identifier module 302 may identify the address of a store or facility where the physical locker is located. Because the store or facility may include many physical lockers, the locker identifier module 302 may further identify the particular locker at the store using an identifier (e.g., locker 123 at 456 Main St.). It is noted that the locker identifier module 302 identifies lockers that are unlocked and available to receive the item at the time of request from the seller.” (Emphasis added).  As shown and emphasized here, the locker identifier module identifies a locker in a locker bank at a store.  Notably, the locker bank of Camp comprises a plurality of lockers at the location.  It is also noted that Camp states in paragraph 50 states, “In one embodiment, the locker receives the lock code and the unlock codes via a keypad located near the locker. The seller may input the lock code using the keypad located near the locker. In another embodiment, the locker may receive the lock code remotely from a mobile device of the seller. For example, the seller may activate the lock code on his mobile device when in proximity to the locker. The mobile device may communicate indirectly with the locker to activate the locking via a computer network (e.g., Internet). For example, the mobile device of the seller may communicate the lock code (e.g., that is unique to every locker and valid for a one time usage) to a server in communication with the locker. After the server validates the lock code from the mobile device, the server instructs the locker to lock accordingly. In another embodiment, the mobile device of the seller may communicate directly with the locker via infrared, Wi-Fi, Bluetooth, NFC, or any other wireless means and send the lock code directly to the locker.” (Emphasis added).  As 

Applicant’s arguments with respect to claim 14 with regards to a locker bank that includes a POS system have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim 21 with regards to a locker bank that includes a POS system and that lockers in the locker bank are structurally connected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 3 June 2021 with regards to receiving a request to store an item at the attended location by the seller; in response to receiving the request,  have been fully considered but they are not persuasive.

With respect to claim 21, the Applicant argues on page 18 of their response, “Regarding claim 21, Camp and Gage, in combination, do not teach ‘one or more computer systems that control the locker bank, comprising at least one computer processor and memory, that are individually or collectively adapted for: (A) receiving a request, from a seller, to store an item at the attended delivery/pickup location for later pickup by a purchaser who has purchased the item via a transaction made using an on-line marketplace; (B) in response to receiving the request from the seller, receiving a confirmation of receipt of the item stored at the attended delivery/pickup location; and (C) after the step of receiving confirmation of receipt of the item stored at the attended delivery/pickup location, receiving a request, by the purchaser of the item to retrieve the item from the attended delivery/pickup location…’”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  First, with respect to a seller requesting to store the item at a delivery/pickup location, Camp states in paragraph 66, “FIG. 5 shows a block diagram illustrating one example embodiment of an operation of a locker drop off system to ship an item. A seller 502 may list an item for sale with the online marketplace server 504. The seller 502 may communicate information about the item (e.g., model, size, weight) to the online marketplace server 504. The online marketplace server 504 may receive an order for the item from a buyer 518.”  (Emphasis added).  Camp continues in paragraph 67, “The locker drop off application 506 of the online marketplace server 504 receives the information from the seller 502 and identifies an available locker that is geographically located in proximity to address of the seller 502 (e.g., home, work, or other). The locker drop off application 506 identifies the item and determines a shipping carrier to process the shipping of the item. In one embodiment, the locker drop off application 506 generates a locker identifier, a lock code, and an unlock code. The locker identifier may include a geographic location of the locker and an identification of the locker.”  (Emphasis added).  As shown and emphasized here, Camp has disclosed the computer system receiving information from the seller with regards to a purchase from a buyer, and in response, identifying available lockers that can receive the item.  Second, with regards receiving a confirmation of receipt of the item at the delivery/pickup location, Camp states in paragraph 53, “In another embodiment, the code generator module 304 may access a unique identifier to the seller. The unique identifier may be used to lock and unlock the locker. The unique identifier includes a random token generated by the code generator module 304 or may be based on biometric features of the seller, and unique information of the seller such as the seller's driver's license number or social security number.” (Emphasis added).  Camp continues in paragraph 54, “The locker communication module 306 may communicate the unique identifier or unique information to the locker (corresponding to the locker identified by the locker identifier module 302) so that when the locker receives the unique identifier, the locker operates to be locked or unlocked accordingly (e.g., doors may open or close automatically, a lock on the corresponding locker door may be activated or deactivated).” (Emphasis added).  Camp continues in paragraph 55, “The locker communication module 306 may receive status data regarding a status of the locker. For example, the status data may indicate whether the locker is opened or closed, whether a sensor inside the locker detects an item inside it, whether a locker of the locker is activated or deactivated, the time and date the locker was activated, the time and date the locker was locked or unlocked, the information received at the locker (e.g, code entered, magnetic bar code from an ID or a credit card). In one embodiment, the locker communication module 306 receives the lock or unlock code from the locker and determines the validity of the lock or unlock code. In another embodiment, the validation of the lock code or unlock code is performed at the locker instead of at the locker drop off application 122. For example, the locker communication module 306 does not receive the lock or unlock code from the locker, but only receives an indication of whether the locker has been opened or closed.”  (Emphasis added).  As shown and emphasized here, Camp has disclosed a seller receiving the locker code, using the code at a locker to unlock the locker, placing the ordered item into the locker, then the locker using sensors to detect items placed in the locker, and then the locker communicating the system that deposited item is sensed.  Notably, the Applicant’s claims have failed to specifically identify any specific means of how an item receipt is confirmed, and thus Camp’s disclosure of sensing the item placed inside of it after a seller uses their received may verify that the online marketplace has received and processed a payment from the buyer. Upon validation of the payment, the buyer communication module 414 sends information of the locker to the buyer. For example, the information may include the geographic location of the locker (e.g., store ABC at 123 main st.), an identification of the locker (e.g., locker A2), and an unlock code to unlock the corresponding locker.” (Emphasis added).  Camp continues in paragraph 86, “The marketplace application 1004 may communicate the lock code and unlock code for the corresponding locker identifier to the locker 1006. At operation 1014, the marketplace application 1004 communicates the locker identifier and the lock code to the seller 1002. At operation 1016, the marketplace application 1004 receives an order from a buyer 1008 for the item listed by the seller 1002. In one embodiment, upon validation and verification of the payment from the buyer 1008, the marketplace application 1004 communicates the locker identifier and the unlock code at operation 1018. At operation 1020, the buyer 1008 accesses the item from the locker 1006 using the unlock code and retrieves the item.” (Emphasis added).  Camp additionally discloses in paragraph 99, “At operation 1214, the locker identifier and the unlock code are sent to buyer. In one embodiment, this operation may be implemented with the buyer communication module 414 after verification of payment. The verification of payment from the buyer may be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Camp (US 2015/0112887 A1) (hereinafter Camp), in view of Motoyama (US 2016/0216106) (hereinafter Motoyama), and in view of Nitu et al. (US 2015/0356801 A1) (hereinafter Nitu).

With respect to claim 1, Camp teaches:
A plurality of lockers in the locker bank, each respective locker comprising: (A) a housing defining an interior storage portion that is dimensioned for selectively receiving and storing one or more items (See at least paragraphs 19, 44, and 47 which describe a plurality of lockers, which are different sizes, and wherein the lockers are chosen to store items within them).
(B) at least one door for selectively preventing access to one or more items stored within the interior storage portion (See at least paragraphs 54, 56, 69, and 78 which describe doors on lockers).
One or more computer systems that control the locker bank, comprising a computer processor and memory, adapted for (B) in response to receiving the request from the seller, opening a particular door of a particular locker of the plurality of lockers to permit access to an interior storage portion of the particular locker (See at least paragraphs 44, 50, 51, 54, 84, and 88 which describe receiving an access code that will open the locker so that an item can be deposed into it).
 (E) in response to receiving the request to retrieve the one or more particular items from the locker, facilitating payment for the one or more particular items by the purchaser (F) confirming that payment has been received for the one or more particular items (See at least paragraphs 65, 86, and 99 which describe confirming payment has been received before providing a recipient with an access code or access to the locker, wherein if it hasn’t, then letting the user pay).
(G) in response to confirming that payment has been received for the one or more particular items, unlocking a door of the particular locker so that the purchaser can retrieve the one or more particular items from the interior storage portion of the 
Wherein the one or more computer systems are adapted for preventing the use of the locker bank for facilitating the sale of items by one or more sellers who have not been validated to be trustworthy sellers (See at least paragraphs 20, 27, 32, 37, and 45 which describe awarding reputation to parties in the marketplace, wherein the system prevents certain lockers from being used for delivery based on the sellers’ reputation).

Camp discloses all of the limitations of claim 1 as stated above.  Camp does not explicitly disclose the following, however Motoyama teaches:
One or more computer systems, comprising a computer processor and memory, adapted for: (A) receiving a request, from a seller, to store an item within the locker bank for later pickup by a purchaser who has purchased the item (See at least paragraph 89 which describes a seller requesting a locker to store items for delivery to a recipient).
(C) registering the closing and locking of the particular door, after the locker bank receives one or more particular items into the particular locker's interior storage portion (See at least paragraphs 104, 105, 126, 146, 243-245, 265, 266, and 268 which describe a locker controlling registering and verifying a locker door has been closed and an item has been deposited into it).
(D) after the step of registering the closing of the particular door, receiving a request, by the purchaser of the item to retrieve the one or more particular items 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama.  By providing lockers to sellers that request them, a logistics company will predictably allow deliveries to occur securely and efficiently.  In addition, by registering a request for access to a locker by a customer after registering securing a locker is secured, would predictably limit the access to a locker before a delivery is actually made.

The combination of Camp and Motoyama discloses all of the limitations of claim 1 as stated above.  Camp and Motoyama do not explicitly disclose the following, however Nitu teaches:
A plurality of lockers connected together in the locker bank, wherein the locker bank includes a point-of-sale (POS) system for accepting payment from users (See at least paragraphs 4, 7, 23, and 25 which describe a plurality of lockers structurally connected together, wherein the lockers include a POS system for 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu.  By connecting a plurality of lockers together, a space of lockers can be placed in a more efficient configuration.  In addition, by including a POS system, a user would be able to pay for items, reservations, or services, and thus predictably promoting commerce.

With respect to claim 2, the combination of Camp, Motoyama, and Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Motoyama teaches:
Wherein the step of registering the closing and locking of the particular door comprises receiving one or more signals indicating that the particular door has been closed and, at least partially in response to receiving the one or more signals, locking the particular door (See at least paragraphs 104, 105, 126, 146, 243-245, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu.  By locking a locker upon registering it is closed, a locker will predictably be able to secure a delivery for a recipient.

With respect to claim 3, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Camp teaches:
Wherein the step of facilitating payment for the one or more particular items by the purchaser comprises facilitating payment for the one or more particular items via an account that the purchaser has with a logistics service provider (See at least paragraphs 65, 86, and 99 which describe confirming payment has been received before providing a recipient with an access code or access to the locker, wherein a user can pay with their account if needed).

With respect to claim 4, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Camp teaches:
Wherein the one or more computer systems are adapted for: after opening the door of the particular locker so that the purchaser can retrieve the one or more particular items, receiving an indication from the purchaser that the purchaser wishes to return the item to the locker; At least partially in response to receiving the indication from the purchaser that the purchaser wishes to return the item to the locker: receiving the item into an interior storage portion of a selected one of the plurality of lockers; and at least partially in response to receiving the item into the interior portion of the selected one of the plurality of lockers, facilitating closure and locking of the door of the selected locker in order to at least temporarily prevent access to the item  (See at least paragraphs 73-75 and 79-83 which describe after a customer opens a door and retrieves a package, indicating that they’d like to return the item, wherein the user places the item back into a locker and closes the locker).

With respect to claim 5, Camp/Motoyama/Nitu discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Camp teaches:
Wherein the one or more computer systems are adapted for at least partially in response to receiving the item into the interior portion of the selected locker of the plurality of lockers, transmitting a message to the seller of the item indicating that the item has been returned (See at least paragraphs 73-75 and 79-83 which 

With respect to claim 8, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Motoyama teaches:
Wherein: the locker bank comprises at least one imaging device positioned to take an image of an item when the item is disposed within the interior storage portion of the particular locker; and the one or more computer systems are adapted for: after the step of facilitating closure and locking of the particular door and while the one or more particular items are within the interior storage portion of the particular locker, using the at least one imaging device to capture an image of the one or more particular items; and storing the image to memory (See at least paragraphs 49, 50, 52, 73, 100, 113-116, 242, 242, 264, 273289, and 290 which describe lockers containing sensors for verifying items have been deposited into the lockers and the characteristics of the items while the door is closed, wherein the sensors include a camera, and wherein a data record is formed of the readings).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, 

With respect to claim 12, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Camp teaches:
Wherein the one or more computer systems are adapted for preventing the use of the locker bank for facilitating the sale of items by one or more sellers who have not been validated to be trustworthy sellers by a logistics service provider (See at least paragraphs 20, 27, 32, 37, and 45 which describe awarding reputation to parties in the marketplace, wherein the system prevents certain lockers from being used for delivery based on the sellers’ reputation).

With respect to claim 13, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Camp teaches:
Wherein: the one or more computer systems are adapted for, after receiving the one or more particular items into the particular locker's interior storage portion, communicating item access information to the purchaser that the purchaser may .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Camp, in view of Motoyama, in view of Porter (US 2014/0333761 A1) (hereinafter Porter), and further in view of Nitu.

With respect to claim 14, Camp teaches:
A plurality of lockers in the locker bank, each respective locker comprising: (A) a housing defining an interior storage portion that is dimensioned for selectively receiving and storing one or more items (See at least paragraphs 19, 44, and 47 which describe a plurality of lockers, which are different sizes, and wherein the lockers are chosen to store items within them).
(B) at least one door for selectively preventing access to one or more items stored within the interior storage portion (See at least paragraphs 54, 56, 69, and 78 which describe doors on lockers).

Camp discloses all of the limitations of claim 14 as stated above.  Camp does not explicitly disclose the following, however Motoyama teaches:
(C) at least one camera for capturing an image of an item when the item is positioned within the interior storage portion; and one or more computer systems, comprising a computer processor and memory, adapted for using the camera to capture the image of an item that is stored within the interior storage portion of a particular locker of the plurality of lockers (See at least paragraphs 49, 50, 52, 73, 100, 113-116, 242, 242, 264, 273289, and 290 which describe lockers containing sensors for verifying items have been deposited into the lockers and the characteristics of the items while the door is closed, wherein the sensors include a camera, and wherein a data record is formed of the readings).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama.  By uses camera sensors to image an item deposited in a locker, a delivery system will predictably prevent fraud, as the items can be pictured and evidence of a successful delivery being made.

The combination of Camp and Motoyama discloses all of the limitations of claim 14 as stated above.  Camp and Motoyama do not explicitly disclose the following, however Porter teaches:
At least one camera for capturing an image of an item when the item is positioned within the interior storage portion, further comprising within the interior storage portion a suitable mechanism for rotating, spinning, or reorienting the item in the interior storage portion while the at least one camera within the interior storage portion take at least one image of the item (See at least paragraphs 16, 17, 18, 21, and 76 which describe a storage receptacle that receives deposited items, wherein the receptacle includes cameras inside to record photos and scan deposited items, and wherein the receptacle includes a mechanism to rotate, reorient, and reposition items in during photographing and scanning).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a storage receptacle that receives deposited items, wherein the receptacle includes cameras inside to record photos and scan deposited items, and wherein the receptacle 

The combination of Camp, Motoyama, and Porter discloses all of the limitations of claim 14 as stated above.  Camp, Motoyama, and Porter do not explicitly disclose the following, however Nitu teaches:
A plurality of lockers connected together in the locker bank, wherein the locker bank includes a point-of-sale (POS) system for accepting payment from users (See at least paragraphs 4, 7, 23, and 25 which describe a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Camp, Motoyama, and Nitu as applied to claim 1 as stated above, in view of Gomez de Sebastian et al. (US 2015/0012431 A1) (hereinafter Gomez de Sebastian), and further in view of Torres et al. (US 2015/0186840 A1) (hereinafter Torres).

With respect to claim 6, Camp/Motoyama/Nitu discloses all of the limitations of claim 1 as stated above.  In addition, Camp teaches:
Allowing a recipient to return an item using the locker (See at least paragraphs 73-75 and 79-83 which describe after a customer opens a door and retrieves a package, indicating that they’d like to return the item, wherein the user places the item back into a locker and closes the locker).

Camp discloses all of the limitations of claim 6 as stated above.  Camp does not explicitly disclose the following, however Gomez de Sebastian teaches:
At least partially in response to the purchaser returning the one or more items within the predetermined period of time, cancelling a payment transaction, from the purchaser to the seller, for the one or more items (See at least paragraphs 107 and 153-156 which describe delivering an item to a buyer, wherein at the time of receiving, the customer has an ability to return the item to the seller, wherein payment for the item is cancelled upon being returned).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu, with the system and method of delivering an item to a buyer, wherein at the time of receiving, the customer has an ability to return the item to the seller, wherein payment for the item is cancelled upon being returned of Gomez de Sebastian.  By allowing a user to return an item at the time of reception, a delivery process will prevent fraud and expedite a return by preventing a user from using the item and then returning it after an extended period of 

The combination of Camp and Gomez de Sebastian discloses all of the limitations of claim 6 as stated above.  Camp and Gomez de Sebastian do not explicitly disclose the following, however Torres teaches:
Wherein the one or more computer systems are adapted for: after opening the door of the particular locker so that the purchaser can retrieve the one or more particular items, communicating to the purchaser that, if they wish not to accept the one or more items, they may return the one or more items to a locker within the locker bank within a predetermined period of time (See at least paragraphs 78 and 108 which describe prompting a user that they can return an item to a locker for returning the item to a sender). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Camp, Motoyama, and Nitu as applied to claims 1 and 8 as stated above, in view of Geng (US 2019/0254461 A1) (hereinafter Geng).

With respect to claim 9, Camp/Motoyama/Nitu discloses all of the limitations of claims 1 and 8 as stated above.  Camp, Motoyama, and Nitu do not explicitly disclose the following, however Geng teaches:
Wherein the one or more computer systems are adapted for, at least partially in response to receiving the request to retrieve the one or more particular items from the locker, communicating the image of the one or more particular items to the purchaser so that the purchaser can assess the presence or condition of the item (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu, with the system and method of delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition of Geng.  By transmitting images of the items delivered to a locker to all parties, fraud will be able to be prevented, as each party will know the delivery was completed successfully and safely.

With respect to claim 10, Camp/Motoyama/Nitu/Geng discloses all of the limitations of claims 1, 8, and 9 as stated above.  In addition, Camp teaches
Wherein the step of communicating occurs before the step of facilitating payment for the one or more particular items by the purchaser (See at least paragraphs 55, 

Camp and Motoyama do not explicitly disclose the following, however Geng teaches:
Communicating images of a delivery to a purchaser (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items as well as make a record of the items of Motoyama, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu, with the system and method of delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition of Geng.  By transmitting images of the items delivered to a locker .

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Camp, Motoyama, Porter, and Nitu as applied to claim 14 as stated above, and further in view of Geng.

With respect to claim 15, Camp/Motoyama/Porter/Nitu discloses all of the limitations of claims 14 as stated above.  Camp, Motoyama, and Porter do not explicitly disclose the following, however Geng teaches:
Wherein the one or more computer systems are adapted for transmitting the image of the item to a seller of the item (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, wherein a purchaser requests access to the locker after registering the locker as closed, and wherein the locker uses sensors to image items within the locker and verify the items 

With respect to claim 16, Camp/Motoyama/Porter/Nitu discloses all of the limitations of claims 14 as stated above.  Camp, Motoyama, Porter, and Nitu do not explicitly disclose the following, however Geng teaches:
Wherein the one or more computer systems are adapted for communicating the image of the item to a purchaser of the item (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be 

With respect to claim 17, Camp/Motoyama/Porter/Nitu discloses all of the limitations of claims 14 as stated above.  In addition, Camp teaches:
 (B) at least partially in response to receiving the request: (i) opening a particular door of a particular locker of the plurality of lockers to permit access to an interior storage portion of the particular locker; (ii) receiving one or more particular items into the particular locker's interior storage portion (See at least paragraphs 44, 50, 51, 54, 84, and 88 which describe receiving an access code that will open the locker so that an item can be deposed into it).

Camp discloses all of the limitations of claim 17 as stated above.  Camp does not explicitly disclose the following, however Motoyama teaches:
Wherein the one or more computer systems are adapted for: (A) receiving a request, from a seller, to store an item within the locker bank for later pickup by a purchaser who has purchased the item via an on-line marketplace (See at least paragraph 89 which describes a seller requesting a locker to store items for delivery to a recipient).
 (iii) registering the closing and locking of the particular door after a delivery (See at least paragraphs 104, 105, 126, 146, 243-245, 265, 266, and 268 which describe a locker controlling registering and verifying a locker door has been closed and an item has been deposited into it).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, and wherein a purchaser requests access to the locker after registering the locker as closed of Motoyama, with the system and method of a storage receptacle that receives deposited items, wherein the receptacle includes cameras inside to record photos and scan deposited items, and wherein the receptacle includes a mechanism to rotate, reorient, and reposition items in during photographing and scanning of Porter, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu.  By providing lockers to sellers that request them, a logistics company will predictably allow 

Camp, Motoyama, Porter, and Nitu discloses all of the limitations of claim 17 as stated above.  Camp, Motoyama, Porter, and Nitu does not explicitly disclose the following, however Geng teaches:
(C) after the step of registering the closing of the particular door, receiving a request from the purchaser of the item to capture the image of the one or more particular items within the particular locker's interior storage portion; (D) at least partially in response to capturing the image of the one or more particular items within the particular locker's interior storage portion, using the at least one camera to capture the image of the one or more particular items; and (E) storing the image to memory (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of a seller requesting locker for an item ordered by a customer to be delivered to, wherein the locker controller registers the locker door opening and closing, 

With respect to claim 18, Camp/Motoyama/Porter/Nitu/Geng discloses all of the limitations of claims 14 and 17 as stated above.  In addition, Geng teaches:
Wherein the one or more computer systems are adapted for, at least partially in response to receiving the request from the purchaser of the item to capture the image of the one or more particular items within the particular locker's interior storage portion, communicating the image of the one or more particular items to the purchaser so that the purchaser can assess the presence or condition of the item (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).


With respect to claim 19, Camp/Motoyama/Porter/Nitu/Geng discloses all of the limitations of claims 14, 17, and 18 as stated above.  In addition, Camp teaches:
 (B) at least partially in response to receiving the request to retrieve the one or more particular items from the locker, facilitating payment for the one or more particular items by the purchaser; (C) confirming that payment has been received 

Camp discloses all of the limitations of claim 19 as stated above.  Camp does not explicitly disclose the following, however Geng teaches:
Wherein the one or more computer systems are adapted for: (A) after the step communicating the image of the one or more particular items to the purchaser, receiving a request, by the purchaser of the item, to retrieve the one or more particular items from the locker (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the 

With respect to claim 20, Camp/Motoyama/Porter/Nitu/Geng discloses all of the limitations of claims 14 and 17 as stated above.  In addition, Geng teaches:
Wherein the one or more computer systems are adapted for communicating the image to the seller (See at least paragraphs 9, 12, 133, 174, and 195-199 which describe delivering items to a locker which has a camera within to record images of the items, wherein the images are sent to the recipient and seller in order to confirm the items presence and condition).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a .

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Camp, in view of Gage et al. (US 2002/0184497 A1) (hereinafter Gage), and further in view of Nitu.

With respect to claim 21, Camp teaches:
A locker bank comprising a plurality of lockers (See at least paragraphs 44 and 45 which describe a plurality of lockers at a location).
One or more computer systems that control the locker bank, comprising at least one computer processor and memory, that are individually or collectively adapted for: (A) receiving a request, from a seller, to delivery an item to a delivery/pickup location for later pickup by a purchaser who has purchased the item via a transaction made using an on-line marketplace (See at least paragraphs 25, 44, 50, 51, 63, 66, 67, and 75-79 which describes a marketplace that a seller sells an item on, wherein a request is sent to deliver a purchased item to a locker, which is picked up by the buyer).
 (B) in response to receiving the request, receiving a confirmation of receipt of the item at the attended delivery/pickup location  (See at least paragraphs 44, 50, 51, 54, 55, 84, and 88 which describe a locker controller receiving an access code that will open the locker so that an item can be deposed into it, and receiving confirmation via sensors of items being deposited in the locker).
(C) after the step of receiving confirmation of receipt of the item at the delivery/pickup location, receiving a request, by the purchaser of the item to retrieve the item from the attended delivery/pickup location; (D) at least partially in response to receiving the request to retrieve the item from the attended delivery/pickup location, facilitating payment for the item by the purchaser (E) confirming that payment has been received for the item (See at least paragraphs 65, 86, and 99 which describe confirming payment has been received before providing a recipient with an access code or access to the locker, wherein if it hasn’t, then letting the user pay).
(F) at least partially in response to confirming that payment has been received for the item, facilitating transfer of the payment to the seller and facilitating transfer of the item to the purchaser (See at least paragraphs 65, 86, and 99 which describe confirming payment has been received before providing a recipient with an access code or access to the locker, wherein if it hasn’t, then letting the user pay.  In addition, see at least paragraphs 79, 84, and 86 which describe a recipient using the access codes to unlock the locker).

Camp discloses all of the limitations of claim 21 as stated above.  Camp does not explicitly disclose the following, however Gage teaches:
Receiving a request to deliver and store an item at the attended delivery/pickup location for later pickup by a purchaser who has purchased the item (See at least paragraphs 33, 43, 54, and 63 which describe a sender requesting a delivery to a locker, wherein the locker is an attended locker for storing deliveries).
 (C) after the step of receiving confirmation of receipt of the item at the attended delivery/pickup location, receiving a request, by the purchaser of the item to retrieve the item from the attended delivery/pickup location and facilitating payment if needed (See at least paragraphs 33, 43, 54, 55, 63, and 66 which describe delivering items to attended lockers, wherein a user is required to have paid for the delivery and locker prior to releasing the delivery to the user).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein 

The combination of Camp and Gage discloses all of the limitations of claim 21 as stated above.  Camp and Gage do not explicitly disclose the following, however Nitu teaches:
A plurality of lockers connected together in the locker bank, wherein the locker bank includes a point-of-sale (POS) system for accepting payment from users (See at least paragraphs 4, 7, 23, and 25 which describe a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of delivering items to attended lockers, wherein a user is required to have paid for the delivery and locker prior to releasing the delivery to the user of Gage, with the system and method of a plurality of lockers structurally connected together, wherein the lockers include a POS system for accepting payments from users, and wherein the lockers are used for receiving delivery items of Nitu.  By connecting a plurality of lockers together, a space of lockers can be placed in a more efficient configuration.  In addition, by including a POS system, a user would be able to pay for items, reservations, or services, and thus predictably promoting commerce.

With respect to claim 22, Camp/Gage/Nitu discloses all of the limitations of claim 21 as stated above.  In addition, Camp teaches:
Wherein the attended delivery/pickup location comprises: one or more remote logistics servers comprising: one or more processors and memory that stores transaction information for a plurality of transactions made via the on-line marketplace and payment information for the plurality of transactions, wherein the one or more processors are configured to update the transaction information and the payment information at least partially in response to transferring payment to the seller and transferring the item to the purchaser (See at least paragraphs 21, 25, 28, 29, 37, 42, 65, and 99 which describe a logistic server that stores marketplace information and transaction information, including updated billing information and payment information, wherein payments can be made to sellers over the server).

With respect to claim 23, Camp/Gage/Nitu discloses all of the limitations of claim 21 as stated above.  In addition, Camp teaches:
Wherein the on-line marketplace is selected from a group consisting of: (1) an on-line retailer; (2) an on-line auction site; and (3) a classified advertising site (See at least paragraphs 20, 21, and 25 which describe the marketplace as an on-line retailer and auction site).

With respect to claim 24, Camp/Gage/Nitu discloses all of the limitations of claim 21 as stated above.  In addition, Camp teaches:
Wherein the transaction made using the on-line marketplace comprises a transaction selected from a group consisting of: (1) a business to business transaction; (2) a business to consumer transaction; and (3) a consumer to consumer transaction (See at least paragraphs 20, 21, and 25 which describe the marketplace as a seller that sells to consumers).

With respect to claim 25, Camp/Gage/Nitu discloses all of the limitations of claims 21 as stated above.  In addition, Camp teaches:
Wherein the attended delivery/pickup location further comprises: a plurality of lockers, each respective locker comprising: (A) a housing defining an interior storage portion that is dimensioned for selectively receiving and storing one or more items (See at least paragraphs 19, 44, and 47 which describe a plurality of lockers, which are different sizes, and wherein the lockers are chosen to store items within them).
(B) at least one door for selectively preventing access to one or more items stored within the interior storage portion (See at least paragraphs 54, 56, 69, and 78 which describe doors on lockers).
One or more locker computer systems, comprising a computer processor and memory, adapted for: (B) at least partially in response to receiving the request to store the item: (i) opening a particular door of a particular locker of the plurality of lockers to permit access to an interior storage portion of the particular locker; (ii) receiving one or more particular items into the particular locker's interior storage portion; and  (See at least paragraphs 44, 50, 51, 54, 84, and 88 which describe receiving an access code that will open the locker so that an item can be deposed into it).

Camp discloses all of the limitations of claim 25 as stated above.  Camp does not explicitly disclose the following, however Gage teaches:
One or more locker computer systems, comprising a computer processor and memory, adapted for: (A) receiving a request, from an employee associated with the attended delivery/pickup location, to store an item within the locker bank for later pickup by an individual who has purchased the item via the online marketplace (See at least paragraphs 33, 43, 54, and 63 which describe a sender requesting a delivery to a locker, wherein the locker is an attended locker for storing deliveries).
 (B) at least partially in response to receiving the request to store the item: (i) opening a particular door of a particular locker of the plurality of lockers to permit 
(C) after the step of registering the closing of the particular door, communicating to a purchaser of the item that the item is ready for pickup at the attended delivery/pickup location (See at least paragraph 54 which describes notifying a recipient that they have a delivery to pick up in a locker).
(D) receiving an indication, by an employee associated with the attended delivery/pickup location, that the purchaser is ready to pick up the item (E) at least partially in response to receiving an indication that the purchaser is ready to pick up the item, unlocking a door of the particular locker so that the employee associated with the attended delivery/pickup location can retrieve the item from the interior storage portion of the particular locker (See at least paragraphs 54-55, 63, 64, and 66 which describe a customer receiving an order at an attended locker, wherein when picking up the item, an employee will use access codes to access the locker and retrieve the item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of delivering an item purchased on a marketplace to a locker, wherein the locker is accessed using access codes, and wherein a customer cannot receive the item until payment has been verified of Camp, with the system and method of delivering items to attended lockers, wherein a user is required to 

With respect to claim 26, Camp/Gage/Nitu discloses all of the limitations of claims 21 and 25 as stated above.  In addition, Camp teaches:
Wherein the one or more locker computer systems for: (A) after the step of communicating to a purchaser of the item that the item is ready for pickup, communicating item access information to the purchaser that the purchaser may use to gain access to the item from the locker bank; and (B) the step of receiving the indication that the purchaser is ready to pick up the item comprises receiving the item access information from the purchaser (See at least paragraphs 79, 84, and 86 which describe providing a recipient access codes to use to receive a stored item).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
10 June 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628